DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on 7/19/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 2,236,649 to Proctor.
Regarding claim 1, Proctor discloses a clamp ring (22) for maintaining a lid on a mouth of a container (intended use), the clamp ring comprising a collar including an arcuate collar body including opposite first and second end portions (24, 26), the arcuate collar body defining an inner arcuate channel arranged to receive the lid and mouth of the container (col. 2, ll. 5-10), a clamping mechanism supported by the collar, the clamping mechanism including a pull (30) and a wheel (48), the pull having a first segment (36) connected to the first end portion (24) of the arcuate collar body, the pull (30) having a second segment (38) engageable by the wheel and the wheel being turnable to pull the first segment (36) of the pull toward the wheel (48) to pull the first end portion (24) of the arcuate collar body closer to the second end portion (26) to change the collar from unclamped configuration (Fig 1) to clamped configuration (Fig 2) (col. 2, ll. 40-45).
Regarding claim 14, Proctor further discloses a hub (50) operatively connected to the wheel (48) to cause rotation of the wheel, the hub defining a tool receiver (52) adapted to receive a tool to facilitate rotation of the hub and thus rotation of the wheel (col. 2, ll. 35-40).

Claim(s) 1-2, 7-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 2,125,767 to Campbell et al. (Campbell).
Regarding claim 1, Campbell discloses a clamp ring (18) for maintaining a lid on a mouth of a container (intended use), the clamp ring comprising a collar including an arcuate collar body including opposite first and second end portions (20 left, 20 right), the arcuate collar body defining an inner arcuate channel arranged to receive the lid and mouth of the container (col. 2, ll. 36-40), a clamping mechanism supported by the collar, the clamping mechanism including a pull (26) and a wheel (36), the pull having a first segment (at 22) connected to the first end portion (20) of the arcuate collar body, the pull (26) having a second segment (at 29) engageable by the wheel and the wheel being turnable to pull the first segment (at 22) of the pull toward the wheel (36) to pull the first end portion (20 left) of the arcuate collar body closer to the second end portion (20 right) to change the collar from unclamped configuration (Fig 8) to clamped configuration (Fig 9).
Regarding claim 2, Campbell further discloses a lock (50) configured to maintain the collar in locked position (col. 3, ll. 73-75, col. 4, ll. 1-5).
Regarding claim 7, Campbell further discloses pull (26) comprising a generally rigid bar engageable by the wheel (36) to pull the first segment (at 22) of the pull toward the wheel.
Regarding claim 8, Campbell further discloses a track (24) supported by the second end portion (20 right) of the collar body, the track configured to guide travel of the pull in a generally linear path along a travel axis as the wheel pulls the pull (Figs 8-9).
Regarding claim 9, Campbell further discloses first segment of pull (at 22) pivotably connected to collar (by 28, col. 2, ll. 44-48).

Claim(s) 1-6, 12-13, 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 2,162,663 to Lockhart.
Regarding claim 1, Lockhart discloses a clamp ring (6) for maintaining a lid on a mouth of a container (intended use), the clamp ring comprising a collar including an arcuate collar body including opposite first and second end portions (A, B, Fig 3 below), the arcuate collar body defining an inner arcuate channel arranged to receive the lid and mouth of the container (col. 2, ll. 35-45), a clamping mechanism supported by the collar, the clamping mechanism including a pull (11) and a wheel (15), the pull (11) having a first segment (at 7) connected to the first end portion (A) of the arcuate collar body, the pull (11) having a second segment (at 12) engageable by the wheel and the wheel being turnable to pull the first segment (at 7) of the pull toward the wheel (15) to pull the first end portion (A) of the arcuate collar body closer to the second end portion (B) to change the collar from unclamped configuration (Fig 4) to clamped configuration (Fig 3).


    PNG
    media_image1.png
    204
    527
    media_image1.png
    Greyscale

Regarding claims 2, Lockhart further discloses a lock (13, 23a) configured to maintain the collar in clamp configuration (Fig 3, col. 3, ll. 40-45, col. 4, ll. 20-30).
Regarding claims 3-5, Lockhart further discloses lock configured to engage pull to limit movement of the pull away from second end portion of retain the collar in clamping configuration, lock configured to automatically lock the pull, lock body configured to engage the pull in ratcheting manner to successively lock the pull (col. 4, ll. 20-30).
Regarding claim 6, Lockhart further discloses the pull (26) comprising a set of teeth and the lock body (23a) is arranged to engage the set of teeth to lock the pull (col. 4, ll. 15-20).
Regarding claim 12, Lockhart further discloses pull (11) comprising a rack including a set of teeth (12), the wheel (15) comprises a pinion including teeth configured to mesh with teeth of pull (Fig 3-4).
Regarding claim 13, Lockhart further discloses the teeth of the rank are chamfered (adjacent 12) on sides of the teeth extending along a length of the rack (Fig 4).
Regarding claim 15, Lockhart further discloses a lock (13, 23a) configured to maintain the collar in clamping configuration, a hub (Fig 6) operatively connected to the wheel to cause rotation of the wheel, the hub defining a tool receiver (between 9 and 10) adapted to receive a tool (17) to facilitate rotation of the hub and thus rotation of the wheel (col. 3, ll. 53-75) wherein the pull (11) comprises a rack including a set of teeth (12) and the wheel (15) comprises a pinion including teeth configured to mesh with teeth of the pull (Fig 3-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of US Patent No. 2,111,372 to Rollason.
Regarding claim 10, Campbell discloses the clamp ring of claim 9 but does not teach the first segment of the pull connected to the collar by a linkage as recited.  However, Rollason discloses a clamp ring incorporating a linkage (10) connected to a pull (11) by a first pivot connection (12) and the linkage (10) connected to the collar (7) by a second pivot connection.  One of ordinary skill in the art would have found it obvious to incorporate a linkage to Campbell as suggested by Rollason to facilitate connection and pivoting of the pull in relation to the ring.


Allowable Subject Matter
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735